UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: June 30, 2016 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (97.5%)1 Consumer Discretionary (10.9%) * Amazon.com Inc. Home Depot Inc. McDonald's Corp. Lowe's Cos. Inc. Comcast Corp. Class A Walt Disney Co. Target Corp. Omnicom Group Inc. Darden Restaurants Inc. Time Warner Inc. Leggett & Platt Inc. NIKE Inc. Class B Interpublic Group of Cos. Inc. * O'Reilly Automotive Inc. Carnival Corp. Goodyear Tire & Rubber Co. Marriott International Inc. Class A * Michael Kors Holdings Ltd. Best Buy Co. Inc. L Brands Inc. ^ Nordstrom Inc. * Urban Outfitters Inc. Wyndham Worldwide Corp. Johnson Controls Inc. News Corp. Class B PVH Corp. Mattel Inc. CBS Corp. Class B * Discovery Communications Inc. Class A TJX Cos. Inc. Twenty-First Century Fox Inc. Class A Ralph Lauren Corp. Class A General Motors Co. * Charter Communications Inc. Class A VF Corp. * AutoZone Inc. Ford Motor Co. Coach Inc. * Ulta Salon Cosmetics & Fragrance Inc. TEGNA Inc. Viacom Inc. Class B DR Horton Inc. * Liberty Global plc Hanesbrands Inc. Macy's Inc. * Mohawk Industries Inc. Yum! Brands Inc. Bed Bath & Beyond Inc. Hasbro Inc. * DISH Network Corp. Class A Aramark Bloomin' Brands Inc. Graham Holdings Co. Class B * Sally Beauty Holdings Inc. Foot Locker Inc. Staples Inc. Cable One Inc. * AutoNation Inc. Gannett Co. Inc. * Vista Outdoor Inc. H&R Block Inc. Twenty-First Century Fox Inc. News Corp. Class A Rent-A-Center Inc. Papa John's International Inc. * Liberty Ventures Class A * LKQ Corp. Restaurant Brands International Inc. Wendy's Co. * Liberty Global Plc LiLAC Starbucks Corp. * Sirius XM Holdings Inc. Service Corp. International * Denny's Corp. Whirlpool Corp. CST Brands Inc. Visteon Corp. * Liberty SiriusXM Group Class C Magna International Inc. * Liberty Global plc Class A La-Z-Boy Inc. * Isle of Capri Casinos Inc. * Express Inc. Carter's Inc. Hilton Worldwide Holdings Inc. * Houghton Mifflin Harcourt Co. Time Inc. * Etsy Inc. * Apollo Education Group Inc. * TopBuild Corp. * Liberty Media Group Kohl's Corp. Cheesecake Factory Inc. Lennar Corp. Class A * La Quinta Holdings Inc. DeVry Education Group Inc. * Liberty Global Plc LiLAC Class A 99 Marriott Vacations Worldwide Corp. 91 * Fossil Group Inc. 88 HSN Inc. 83 * Liberty SiriusXM Group Class A 78 * Liberty TripAdvisor Holdings Inc. Class A 77 Nutrisystem Inc. 74 * Under Armour Inc. 71 * Hyatt Hotels Corp. Class A 69 Libbey Inc. 62 * Groupon Inc. Class A 61 * Liberty Interactive Corp. QVC Group Class A 61 GNC Holdings Inc. Class A 61 * Live Nation Entertainment Inc. 59 * MSG Networks Inc. 55 Gentex Corp. 42 Sonic Automotive Inc. Class A 41 Chico's FAS Inc. 39 * Bojangles' Inc. 32 Citi Trends Inc. 30 Tiffany & Co. 30 Texas Roadhouse Inc. Class A 27 Ethan Allen Interiors Inc. 26 Cato Corp. Class A 26 Lions Gate Entertainment Corp. 22 ^,* Sears Holdings Corp. 22 * Select Comfort Corp. 21 Genuine Parts Co. 20 * Scientific Games Corp. Class A 20 * Burlington Stores Inc. 20 * TRI Pointe Group Inc. 19 * New York & Co. Inc. 18 Fiat Chrysler Automobiles NV 18 * Chegg Inc. 18 * Biglari Holdings Inc. 34 14 * Liberty Braves Group 13 * TripAdvisor Inc. 13 Churchill Downs Inc. 13 * ServiceMaster Global Holdings Inc. 12 * Liberty Broadband Corp. 11 * Michaels Cos. Inc. 11 Regal Entertainment Group Class A 11 * Tumi Holdings Inc. 11 Williams-Sonoma Inc. 10 * Townsquare Media Inc. Class A 10 PulteGroup Inc. 10 Penske Automotive Group Inc. 8 * Regis Corp. 7 * Murphy USA Inc. 7 * Office Depot Inc. 7 * Monarch Casino & Resort Inc. 7 * Starz 6 * Lee Enterprises Inc. 6 Haverty Furniture Cos. Inc. 5 * Carrols Restaurant Group Inc. 5 * Caesars Entertainment Corp. 5 * Asbury Automotive Group Inc. 5 Ross Stores Inc. 79 4 * Restoration Hardware Holdings Inc. 4 * Perry Ellis International Inc. 4 * Cherokee Inc. 2 ClubCorp Holdings Inc. 1 Consumer Staples (11.4%) Altria Group Inc. Procter & Gamble Co. Wal-Mart Stores Inc. Coca-Cola Co. PepsiCo Inc. Philip Morris International Inc. General Mills Inc. Kimberly-Clark Corp. Kroger Co. ConAgra Foods Inc. Clorox Co. Dr Pepper Snapple Group Inc. Colgate-Palmolive Co. CVS Health Corp. Campbell Soup Co. Sysco Corp. Hershey Co. Costco Wholesale Corp. Tyson Foods Inc. Class A Kraft Heinz Co. Kellogg Co. Archer-Daniels-Midland Co. Whole Foods Market Inc. Constellation Brands Inc. Class A Mondelez International Inc. Class A Bunge Ltd. Church & Dwight Co. Inc. Molson Coors Brewing Co. Class B * Coca-Cola European Partners plc JM Smucker Co. Pilgrim's Pride Corp. Mead Johnson Nutrition Co. Spectrum Brands Holdings Inc. * Edgewell Personal Care Co. McCormick & Co. Inc. Dean Foods Co. * Sprouts Farmers Market Inc. Brown-Forman Corp. Class B Nu Skin Enterprises Inc. Class A 88 * Adecoagro SA 67 Energizer Holdings Inc. 51 John B Sanfilippo & Son Inc. 45 Coty Inc. Class A 44 Lancaster Colony Corp. 38 * Central Garden & Pet Co. Class A 33 Estee Lauder Cos. Inc. Class A 27 * Smart & Final Stores Inc. 18 Walgreens Boots Alliance Inc. 17 * Monster Beverage Corp. 16 Hormel Foods Corp. 12 * USANA Health Sciences Inc. 11 * Hain Celestial Group Inc. 10 Reynolds American Inc. 5 * Natural Grocers by Vitamin Cottage Inc. 3 Energy (7.5%) Exxon Mobil Corp. Chevron Corp. Schlumberger Ltd. Occidental Petroleum Corp. * FMC Technologies Inc. 700,396 18,680 Apache Corp. 317,981 17,702 Anadarko Petroleum Corp. 290,610 15,475 Valero Energy Corp. 295,551 15,073 Kinder Morgan Inc. 673,742 12,612 Ensco plc Class A 1,298,234 12,606 Phillips 66 157,160 12,469 Tesoro Corp. 160,962 12,059 * Newfield Exploration Co. 271,092 11,977 ^ Transocean Ltd. 987,953 11,747 EOG Resources Inc. 133,160 11,108 Devon Energy Corp. 301,167 10,917 Diamond Offshore Drilling Inc. 417,466 10,157 Marathon Oil Corp. 663,440 9,958 ConocoPhillips 200,391 8,737 Marathon Petroleum Corp. 222,146 8,433 Cabot Oil & Gas Corp. 294,212 7,573 Williams Cos. Inc. 328,900 7,114 Noble Energy Inc. 198,030 7,103 Spectra Energy Corp. 171,271 6,274 Noble Corp. plc 751,100 6,189 Hess Corp. 101,200 6,082 National Oilwell Varco Inc. 144,802 4,873 Murphy Oil Corp. 144,349 4,583 Cimarex Energy Co. 37,793 4,510 Energen Corp. 35,000 1,687 * Southwestern Energy Co. 122,540 1,542 ONEOK Inc. 24,116 1,144 Baker Hughes Inc. 9,800 442 EQT Corp. 5,600 434 Columbia Pipeline Group Inc. 15,150 386 Pioneer Natural Resources Co. 2,280 345 ^,* Seadrill Ltd. 93,400 303 * Kosmos Energy Ltd. 36,500 199 Oceaneering International Inc. 4,700 140 ^ Cameco Corp. 8,300 91 Golar LNG Ltd. 4,805 75 Halliburton Co. 1,570 71 QEP Resources Inc. 4,000 71 SM Energy Co. 2,427 66 Golar LNG Partners LP 3,353 61 PBF Energy Inc. Class A 1,700 40 * Gulfport Energy Corp. 1,141 36 Aegean Marine Petroleum Network Inc. 6,000 33 CVR Energy Inc. 2,000 31 * Cobalt International Energy Inc. 20,033 27 Frank's International NV 1,800 26 * Chesapeake Energy Corp. 4,900 21 * Harvest Natural Resources Inc. 25,100 21 * Helix Energy Solutions Group Inc. 1,800 12 EnLink Midstream LLC 700 11 Teekay Tankers Ltd. Class A 3,300 10 Euronav NV 1,000 9 * TransAtlantic Petroleum Ltd. 8,887 7 * Oasis Petroleum Inc. 700 7 * Forum Energy Technologies Inc. 300 5 * Newpark Resources Inc. 600 4 Encana Corp. 400 3 * Laredo Petroleum Inc. 200 2 * California Resources Corp. 34 — Financials (14.2%) Wells Fargo & Co. 1,542,924 73,027 Citigroup Inc. 1,312,178 55,623 JPMorgan Chase & Co. 755,062 46,920 Bank of America Corp. 3,207,692 42,566 * Berkshire Hathaway Inc. Class B 275,145 39,838 Crown Castle International Corp. 327,672 33,236 Travelers Cos. Inc. 261,597 31,140 Bank of New York Mellon Corp. 795,759 30,915 Prologis Inc. 502,195 24,628 Aon plc 202,160 22,082 Public Storage 73,320 18,740 Aflac Inc. 241,491 17,426 Macerich Co. 199,460 17,032 Ameriprise Financial Inc. 182,452 16,393 Fifth Third Bancorp 887,076 15,604 Navient Corp. 1,297,609 15,506 Kimco Realty Corp. 482,387 15,137 Allstate Corp. 211,018 14,761 SunTrust Banks Inc. 354,640 14,569 Capital One Financial Corp. 223,472 14,193 Prudential Financial Inc. 195,513 13,948 Host Hotels & Resorts Inc. 847,909 13,745 Discover Financial Services 251,254 13,465 CME Group Inc. 120,600 11,746 Marsh & McLennan Cos. Inc. 171,090 11,713 Nasdaq Inc. 174,862 11,308 People's United Financial Inc. 768,752 11,270 AvalonBay Communities Inc. 62,377 11,252 S&P Global Inc. 104,496 11,208 Chubb Ltd. 75,217 9,832 Cincinnati Financial Corp. 128,440 9,619 Hartford Financial Services Group Inc. 208,978 9,274 American Express Co. 144,000 8,749 BlackRock Inc. 24,980 8,556 Progressive Corp. 248,033 8,309 Unum Group 254,174 8,080 Willis Towers Watson plc 64,812 8,057 Moody's Corp. 79,800 7,478 Realty Income Corp. 105,198 7,297 Northern Trust Corp. 104,884 6,950 Loews Corp. 165,230 6,789 Simon Property Group Inc. 30,607 6,639 Lincoln National Corp. 160,108 6,207 * Synchrony Financial 241,300 6,100 Principal Financial Group Inc. 145,230 5,970 Morgan Stanley 227,830 5,919 Huntington Bancshares Inc. 637,825 5,702 Weyerhaeuser Co. 177,745 5,291 Equity LifeStyle Properties Inc. 65,300 5,227 Welltower Inc. 63,140 4,809 First Horizon National Corp. 344,170 4,743 Arthur J Gallagher & Co. 99,570 4,740 Assurant Inc. 52,149 4,501 * Realogy Holdings Corp. 142,100 4,124 Intercontinental Exchange Inc. 15,940 4,080 General Growth Properties Inc. 135,330 4,036 UDR Inc. 103,930 3,837 Voya Financial Inc. 154,000 3,813 Federal Realty Investment Trust 22,920 3,794 PNC Financial Services Group Inc. 45,900 3,736 American International Group Inc. 66,700 3,528 Zions Bancorporation 125,380 3,151 Regions Financial Corp. 323,247 2,751 Goldman Sachs Group Inc. 18,234 2,709 Torchmark Corp. 35,792 2,213 KeyCorp 191,762 2,119 Retail Properties of America Inc. 103,400 1,747 Legg Mason Inc. 57,778 1,704 Apartment Investment & Management Co. 36,830 1,626 HCP Inc. 44,572 1,577 Four Corners Property Trust Inc. 76,404 1,573 East West Bancorp Inc. 44,000 1,504 Leucadia National Corp. 76,960 1,334 FNF Group 34,800 1,305 Iron Mountain Inc. 30,400 1,211 Post Properties Inc. 17,673 1,079 Synovus Financial Corp. 32,500 942 * E*TRADE Financial Corp. 38,792 911 * Equity Commonwealth 30,900 900 Endurance Specialty Holdings Ltd. 12,088 812 MetLife Inc. 20,050 799 Aspen Insurance Holdings Ltd. 16,700 775 WR Berkley Corp. 12,700 761 Digital Realty Trust Inc. 6,878 750 TCF Financial Corp. 52,000 658 US Bancorp 15,314 618 Essex Property Trust Inc. 2,706 617 Vornado Realty Trust 5,162 517 United Bankshares Inc. 13,605 510 Comerica Inc. 12,130 499 Axis Capital Holdings Ltd. 8,600 473 Popular Inc. 15,100 442 Umpqua Holdings Corp. 23,900 370 Great Western Bancorp Inc. 10,900 344 * Arch Capital Group Ltd. 4,600 331 ProAssurance Corp. 6,100 327 Brandywine Realty Trust 19,300 324 Assured Guaranty Ltd. 11,500 292 Brixmor Property Group Inc. 11,000 291 * MGIC Investment Corp. 47,600 283 ^ Prospect Capital Corp. 35,320 276 Old Republic International Corp. 14,000 270 Argo Group International Holdings Ltd. 4,984 259 RLI Corp. 3,700 254 American Tower Corporation 2,200 250 Care Capital Properties Inc. 9,500 249 Wintrust Financial Corp. 4,800 245 Ares Capital Corp. 17,200 244 Columbia Property Trust Inc. 11,100 238 Taubman Centers Inc. 3,100 230 MB Financial Inc. 6,200 225 Financial Engines Inc. 7,900 204 Liberty Property Trust 5,000 199 Government Properties Income Trust 8,300 191 * Flagstar Bancorp Inc. 7,700 188 * Essent Group Ltd. 8,200 179 Boston Properties Inc. 1,300 171 Allied World Assurance Co. Holdings AG 4,500 158 BancorpSouth Inc. 6,700 152 Outfront Media Inc. 5,700 138 Paramount Group Inc. 8,100 129 Greenhill & Co. Inc. 7,875 127 CBOE Holdings Inc. 1,800 120 Hanover Insurance Group Inc. 1,400 118 Spirit Realty Capital Inc. 8,700 111 Apollo Investment Corp. 19,164 106 Trustmark Corp. 4,192 104 Equity Residential 1,500 103 American Campus Communities Inc. 1,900 100 Washington Federal Inc. 4,000 97 Kearny Financial Corp. 7,400 93 CubeSmart 2,985 92 State Street Corp. 1,709 92 Cathay General Bancorp 3,200 90 Empire State Realty Trust Inc. 4,745 90 * Third Point Reinsurance Ltd. 7,656 90 Radian Group Inc. 8,400 87 * Beneficial Bancorp Inc. 6,700 85 Capitol Federal Financial Inc. 6,100 85 CyrusOne Inc. 1,500 83 Chimera Investment Corp. 5,300 83 Prosperity Bancshares Inc. 1,539 78 Hospitality Properties Trust 2,600 75 * Santander Consumer USA Holdings Inc. 6,900 71 WP Carey Inc. 1,000 69 Kite Realty Group Trust 2,400 67 UMB Financial Corp. 1,204 64 Meridian Bancorp Inc. 4,200 62 Brookline Bancorp Inc. 5,400 60 Two Harbors Investment Corp. 6,800 58 Forest City Realty Trust Inc. Class A 2,600 58 RLJ Lodging Trust 2,700 58 Kennedy-Wilson Holdings Inc. 3,000 57 FNB Corp. 4,200 53 American Equity Investment Life Holding Co. 3,500 50 Erie Indemnity Co. Class A 500 50 * FNFV Group 4,200 48 Franklin Resources Inc. 1,300 43 BBCN Bancorp Inc. 2,900 43 * Western Alliance Bancorp 1,200 39 * Markit Ltd. 1,200 39 Nelnet Inc. Class A 1,100 38 National Health Investors Inc. 448 34 First Financial Bancorp 1,427 28 Glacier Bancorp Inc. 1,000 27 CareTrust REIT Inc. 1,900 26 * NewStar Financial Inc. 3,100 26 CBL & Associates Properties Inc. 2,800 26 Fulton Financial Corp. 1,700 23 Preferred Bank 788 23 AG Mortgage Investment Trust Inc. 1,405 20 OneBeacon Insurance Group Ltd. Class A 1,362 19 BankFinancial Corp. 1,502 18 Ventas Inc. 247 18 HFF Inc. Class A 600 17 Capital Bank Financial Corp. 600 17 Columbia Banking System Inc. 600 17 Anworth Mortgage Asset Corp. 3,400 16 American Capital Agency Corp. 800 16 Boston Private Financial Holdings Inc. 1,335 16 * CBRE Group Inc. Class A 559 15 Ladder Capital Corp. 1,200 15 National Bank Holdings Corp. Class A 715 15 Monogram Residential Trust Inc. 1,400 14 Ryman Hospitality Properties Inc. 280 14 Arbor Realty Trust Inc. 1,900 14 THL Credit Inc. 1,207 13 Heritage Financial Corp. 725 13 Employers Holdings Inc. 403 12 Old National Bancorp 900 11 Fifth Street Finance Corp. 2,200 11 * KCG Holdings Inc. Class A 800 11 Banner Corp. 250 11 Citizens Financial Group Inc. 531 11 * Stifel Financial Corp. 336 11 Raymond James Financial Inc. 200 10 * PRA Group Inc. 400 10 Washington REIT 300 9 Associated Banc-Corp 500 9 TD Ameritrade Holding Corp. 300 9 Parkway Properties Inc. 500 8 * First BanCorp 2,000 8 Brown & Brown Inc. 211 8 United Financial Bancorp Inc. 600 8 WP Glimcher Inc. 687 8 Tier REIT Inc. 500 8 Chemical Financial Corp. 200 7 United Community Banks Inc. 385 7 XL Group plc Class A 209 7 New Residential Investment Corp. 500 7 Southwest Bancorp Inc. 400 7 Opus Bank 200 7 West Bancorporation Inc. 352 7 Hudson Pacific Properties Inc. 221 6 Blackstone Mortgage Trust Inc. Class A 195 5 * Walter Investment Management Corp. 1,700 5 Investors Bancorp Inc. 400 4 * PHH Corp. 298 4 MVC Capital Inc. 457 4 Annaly Capital Management Inc. 300 3 Global Net Lease Inc. 400 3 KCAP Financial Inc. 800 3 Artisan Partners Asset Management Inc. Class A 100 3 MFA Financial Inc. 290 2 * Ocwen Financial Corp. 977 2 Health Care (14.3%) Johnson & Johnson 1,181,263 143,287 Merck & Co. Inc. 1,154,528 66,512 Pfizer Inc. 1,842,935 64,890 Bristol-Myers Squibb Co. 769,049 56,564 Amgen Inc. 340,602 51,823 Eli Lilly & Co. 630,175 49,626 * Express Scripts Holding Co. 458,890 34,784 Gilead Sciences Inc. 376,980 31,448 AmerisourceBergen Corp. Class A 351,247 27,861 UnitedHealth Group Inc. 192,850 27,230 Anthem Inc. 198,603 26,085 Cardinal Health Inc. 282,374 22,028 AbbVie Inc. 333,164 20,626 CR Bard Inc. 86,900 20,435 Baxter International Inc. 422,184 19,091 Agilent Technologies Inc. 409,763 18,177 Abbott Laboratories 449,486 17,669 * HCA Holdings Inc. 216,279 16,656 McKesson Corp. 83,164 15,523 Thermo Fisher Scientific Inc. 102,582 15,158 Zoetis Inc. 306,050 14,525 * Hologic Inc. 400,355 13,852 * Biogen Inc. 51,065 12,349 Cigna Corp. 95,911 12,276 * DaVita HealthCare Partners Inc. 152,760 11,811 * Vertex Pharmaceuticals Inc. 113,856 9,794 Zimmer Biomet Holdings Inc. 77,900 9,378 * Allergan plc 38,900 8,989 Aetna Inc. 70,688 8,633 * Celgene Corp. 77,300 7,624 * Intuitive Surgical Inc. 10,800 7,143 Patterson Cos. Inc. 124,120 5,944 * Boston Scientific Corp. 247,477 5,784 Stryker Corp. 42,850 5,135 PerkinElmer Inc. 96,637 5,066 Becton Dickinson and Co. 25,922 4,396 Humana Inc. 18,000 3,238 Medtronic plc 35,729 3,100 * Cerner Corp. 47,100 2,760 * Laboratory Corp. of America Holdings 18,980 2,473 * Endo International plc 143,966 2,244 * Henry Schein Inc. 11,465 2,027 Quest Diagnostics Inc. 20,300 1,653 DENTSPLY SIRONA Inc. 26,635 1,652 Perrigo Co. plc 17,247 1,564 * Mallinckrodt plc 24,479 1,488 * VCA Inc. 20,700 1,400 * Regeneron Pharmaceuticals Inc. 3,000 1,048 * United Therapeutics Corp. 8,900 943 Shire plc ADR 4,982 917 * Medivation Inc. 12,800 772 * Community Health Systems Inc. 55,483 669 * Charles River Laboratories International Inc. 8,100 668 Hill-Rom Holdings Inc. 7,000 353 * OraSure Technologies Inc. 50,500 298 * Envision Healthcare Holdings Inc. 10,200 259 * Varian Medical Systems Inc. 3,066 252 Invacare Corp. 16,500 200 * Alkermes plc 4,500 194 * Magellan Health Inc. 2,900 191 * QIAGEN NV 8,500 185 ResMed Inc. 2,900 183 Bruker Corp. 7,100 161 Universal Health Services Inc. Class B 1,200 161 * Cepheid 5,100 157 * Pain Therapeutics Inc. 60,444 132 * Myriad Genetics Inc. 4,200 129 * Mylan NV 2,952 128 * Rigel Pharmaceuticals Inc. 49,294 110 * Luminex Corp. 4,400 89 * Waters Corp. 620 87 * Triple-S Management Corp. Class B 3,400 83 * Quorum Health Corp. 7,361 79 * Pacific Biosciences of California Inc. 11,000 77 * BioTelemetry Inc. 4,523 74 * Molina Healthcare Inc. 1,400 70 * SciClone Pharmaceuticals Inc. 4,774 62 * Insulet Corp. 2,000 60 * AMAG Pharmaceuticals Inc. 2,300 55 * Innoviva Inc. 5,000 53 * VWR Corp. 1,700 49 * Allscripts Healthcare Solutions Inc. 3,600 46 Bio-Techne Corp. 400 45 * AtriCure Inc. 2,600 37 St. Jude Medical Inc. 418 33 * IMS Health Holdings Inc. 1,200 30 West Pharmaceutical Services Inc. 400 30 * Merit Medical Systems Inc. 1,400 28 * Imprivata Inc. 1,853 26 * FibroGen Inc. 1,500 25 * Omeros Corp. 2,300 24 * Spectrum Pharmaceuticals Inc. 3,300 22 * Orthofix International NV 500 21 * Puma Biotechnology Inc. 700 21 * Edwards Lifesciences Corp. 200 20 * NxStage Medical Inc. 900 19 * IDEXX Laboratories Inc. 200 19 * BioCryst Pharmaceuticals Inc. 6,200 18 * ArQule Inc. 8,649 16 * Halyard Health Inc. 500 16 * Surgical Care Affiliates Inc. 300 14 * Nektar Therapeutics 1,000 14 * HMS Holdings Corp. 800 14 * Rockwell Medical Inc. 1,409 11 LeMaitre Vascular Inc. 594 8 * Infinity Pharmaceuticals Inc. 6,000 8 * NewLink Genetics Corp. 700 8 * Genomic Health Inc. 300 8 Owens & Minor Inc. 200 7 * Syneron Medical Ltd. 899 7 * Enzo Biochem Inc. 1,100 7 * NanoString Technologies Inc. 500 6 * Exact Sciences Corp. 500 6 * Castlight Health Inc. Class B 1,535 6 * Aratana Therapeutics Inc. 900 6 * HealthStream Inc. 200 5 * Advaxis Inc. 548 4 * AngioDynamics Inc. 303 4 * ARIAD Pharmaceuticals Inc. 476 4 * GTx Inc. 4,487 2 * RTI Surgical Inc. 400 1 Industrials (10.5%) General Electric Co. 2,876,188 90,542 General Dynamics Corp. 339,991 47,340 Northrop Grumman Corp. 135,523 30,124 Boeing Co. 217,442 28,239 United Parcel Service Inc. Class B 251,913 27,136 3M Co. 111,718 19,564 Stanley Black & Decker Inc. 173,588 19,306 L-3 Communications Holdings Inc. 131,097 19,231 Raytheon Co. 137,570 18,703 Cintas Corp. 185,538 18,207 Lockheed Martin Corp. 73,313 18,194 Masco Corp. 579,492 17,929 Waste Management Inc. 238,272 15,790 United Technologies Corp. 147,470 15,123 Caterpillar Inc. 195,204 14,798 Union Pacific Corp. 169,400 14,780 Republic Services Inc. Class A 273,037 14,010 Delta Air Lines Inc. 378,257 13,780 Southwest Airlines Co. 338,202 13,261 Illinois Tool Works Inc. 122,650 12,775 Equifax Inc. 98,101 12,596 Allison Transmission Holdings Inc. 433,100 12,226 Alaska Air Group Inc. 204,165 11,901 Pitney Bowes Inc. 667,470 11,881 * Quanta Services Inc. 507,760 11,739 Ingersoll-Rand plc 183,080 11,659 * United Rentals Inc. 169,000 11,340 Tyco International plc 245,200 10,445 Honeywell International Inc. 83,471 9,709 * United Continental Holdings Inc. 232,823 9,555 * Spirit AeroSystems Holdings Inc. Class A 140,500 6,041 KAR Auction Services Inc. 140,600 5,869 Rockwell Automation Inc. 48,401 5,557 Fluor Corp. 107,536 5,299 Allegion plc 72,630 5,043 Eaton Corp. plc 83,222 4,971 Emerson Electric Co. 92,018 4,800 Dun & Bradstreet Corp. 33,330 4,061 FedEx Corp. 24,200 3,673 Expeditors International of Washington Inc. 74,200 3,639 Nielsen Holdings plc 64,680 3,361 CH Robinson Worldwide Inc. 43,200 3,208 PACCAR Inc. 61,000 3,164 Danaher Corp. 28,502 2,879 Parker-Hannifin Corp. 26,301 2,842 Cummins Inc. 24,000 2,699 * AerCap Holdings NV 66,300 2,227 AMETEK Inc. 41,730 1,929 Snap-on Inc. 11,880 1,875 Kansas City Southern 18,500 1,667 Deere & Co. 19,562 1,585 BWX Technologies Inc. 42,000 1,502 Carlisle Cos. Inc. 10,400 1,099 Fortune Brands Home & Security Inc. 17,266 1,001 Huntington Ingalls Industries Inc. 5,100 857 * Armstrong World Industries Inc. 18,600 728 * Jacobs Engineering Group Inc. 14,159 705 Xylem Inc. 13,000 580 Wabtec Corp. 7,400 520 WW Grainger Inc. 2,284 519 * RPX Corp. 52,119 478 * Moog Inc. Class A 8,000 431 * Continental Building Products Inc. 18,200 405 Covanta Holding Corp. 23,600 388 * Waste Connections Inc. 5,199 375 CSX Corp. 13,100 342 * HD Supply Holdings Inc. 9,800 341 Joy Global Inc. 15,700 332 * Stericycle Inc. 3,040 317 Landstar System Inc. 4,600 316 Insperity Inc. 3,700 286 * IHS Inc. Class A 2,297 266 Pentair plc 4,400 256 Hubbell Inc. Class B 2,200 232 B/E Aerospace Inc. 4,700 217 Brady Corp. Class A 6,900 211 Watsco Inc. 1,300 183 American Airlines Group Inc. 6,400 181 West Corp. 8,323 164 Norfolk Southern Corp. 1,855 158 * SPX Corp. 9,998 148 Woodward Inc. 2,000 115 Apogee Enterprises Inc. 2,400 111 * Babcock & Wilcox Enterprises Inc. 7,500 110 Albany International Corp. 2,600 104 * Armstrong Flooring Inc. 5,900 100 * DigitalGlobe Inc. 4,100 88 Quad/Graphics Inc. 3,686 86 * Rexnord Corp. 3,600 71 Barnes Group Inc. 2,061 68 Kennametal Inc. 3,000 66 RR Donnelley & Sons Co. 3,594 61 Orbital ATK Inc. 700 60 * NCI Building Systems Inc. 3,600 58 * Hub Group Inc. Class A 1,400 54 Lincoln Electric Holdings Inc. 900 53 Curtiss-Wright Corp. 600 51 KBR Inc. 3,708 49 * ARC Document Solutions Inc. 11,400 44 * Kirby Corp. 709 44 * MFC Bancorp Ltd. 19,512 43 * MRC Global Inc. 2,800 40 * Masonite International Corp. 600 40 * Mistras Group Inc. 1,487 35 Exponent Inc. 600 35 * Air Transport Services Group Inc. 2,700 35 Textron Inc. 799 29 Air Lease Corp. Class A 1,000 27 CNH Industrial NV 3,600 26 Triumph Group Inc. 700 25 * Navigant Consulting Inc. 1,400 23 * Kratos Defense & Security Solutions Inc. 5,377 22 Ennis Inc. 1,000 19 Heartland Express Inc. 1,086 19 * Huron Consulting Group Inc. 300 18 Knoll Inc. 700 17 Allegiant Travel Co. Class A 100 15 * Atlas Air Worldwide Holdings Inc. 357 15 Dover Corp. 200 14 Aircastle Ltd. 700 14 * WageWorks Inc. 211 13 * Swift Transportation Co. 800 12 Steelcase Inc. Class A 900 12 Hillenbrand Inc. 400 12 * Civeo Corp. 6,379 11 Raven Industries Inc. 600 11 * USG Corp. 400 11 LB Foster Co. Class A 900 10 * JetBlue Airways Corp. 500 8 * YRC Worldwide Inc. 800 7 * Energy Focus Inc. 862 5 * Saia Inc. 143 4 EnPro Industries Inc. 73 3 NN Inc. 206 3 * Accuride Corp. 1,500 2 Information Technology (18.7%) Apple Inc. 1,607,349 153,663 Microsoft Corp. 2,035,421 104,152 International Business Machines Corp. 362,441 55,011 * Facebook Inc. Class A 473,357 54,095 * Alphabet Inc. Class A 76,265 53,655 Intel Corp. 1,458,507 47,839 Visa Inc. Class A 566,291 42,002 * Alphabet Inc. Class C 52,463 36,310 Cisco Systems Inc. 1,215,641 34,877 Texas Instruments Inc. 525,375 32,915 Symantec Corp. 1,566,946 32,185 QUALCOMM Inc. 505,613 27,086 Intuit Inc. 235,609 26,296 MasterCard Inc. Class A 298,260 26,265 Accenture plc Class A 210,297 23,825 Western Union Co. 1,166,272 22,369 HP Inc. 1,772,937 22,250 Fidelity National Information Services Inc. 276,710 20,388 Applied Materials Inc. 848,302 20,334 Motorola Solutions Inc. 302,943 19,985 Oracle Corp. 477,785 19,556 * Fiserv Inc. 176,172 19,155 * Citrix Systems Inc. 219,970 17,617 CSRA Inc. 717,061 16,801 * Teradata Corp. 593,380 14,876 * F5 Networks Inc. 128,922 14,676 NVIDIA Corp. 311,838 14,659 Xerox Corp. 1,509,445 14,325 * Electronic Arts Inc. 181,234 13,730 * VeriSign Inc. 150,100 12,978 Total System Services Inc. 237,988 12,640 Paychex Inc. 211,267 12,570 Computer Sciences Corp. 216,480 10,748 Hewlett Packard Enterprise Co. 551,106 10,069 Automatic Data Processing Inc. 96,000 8,820 TE Connectivity Ltd. 150,600 8,601 Juniper Networks Inc. 370,871 8,341 Lam Research Corp. 98,907 8,314 Harris Corp. 91,950 7,672 * PayPal Holdings Inc. 197,393 7,207 Broadcom Ltd. 43,000 6,682 NetApp Inc. 266,040 6,542 Corning Inc. 283,528 5,807 * Autodesk Inc. 103,300 5,593 Analog Devices Inc. 97,560 5,526 * Cognizant Technology Solutions Corp. Class A 83,300 4,768 * Yahoo! Inc. 117,600 4,417 Seagate Technology plc 169,704 4,134 CA Inc. 122,810 4,032 * salesforce.com Inc. 46,100 3,661 * Red Hat Inc. 41,840 3,038 Global Payments Inc. 37,361 2,667 Xilinx Inc. 57,290 2,643 * Akamai Technologies Inc. 40,700 2,276 ^,* VMware Inc. Class A 39,100 2,237 IAC/InterActiveCorp 35,700 2,010 * eBay Inc. 83,506 1,955 * Qorvo Inc. 34,492 1,906 EMC Corp. 65,119 1,769 * Twitter Inc. 89,200 1,508 * Adobe Systems Inc. 13,400 1,284 FLIR Systems Inc. 38,476 1,191 * CoreLogic Inc. 26,100 1,004 * Rackspace Hosting Inc. 47,700 995 * Flextronics International Ltd. 80,300 948 * MicroStrategy Inc. Class A 4,901 858 Amdocs Ltd. 14,100 814 Brocade Communications Systems Inc. 79,300 728 * ANSYS Inc. 8,000 726 * LinkedIn Corp. Class A 3,700 700 * Cadence Design Systems Inc. 28,700 697 * Micron Technology Inc. 50,000 688 * InterXion Holding NV 16,300 601 Leidos Holdings Inc. 12,200 584 Marvell Technology Group Ltd. 52,600 501 * Genpact Ltd. 14,900 400 Tessera Technologies Inc. 10,600 325 * Nuance Communications Inc. 19,600 306 * Sohu.com Inc. 6,900 261 EarthLink Holdings Corp. 37,400 239 * WebMD Health Corp. 3,999 232 * ON Semiconductor Corp. 26,200 231 * First Solar Inc. 4,540 220 * Polycom Inc. 19,500 219 NIC Inc. 9,700 213 * RetailMeNot Inc. 25,132 194 * NeuStar Inc. Class A 8,100 190 Maxim Integrated Products Inc. 4,600 164 * Keysight Technologies Inc. 5,500 160 * Blackhawk Network Holdings Inc. 4,564 153 * Infoblox Inc. 8,100 152 * Calix Inc. 20,900 144 Teradyne Inc. 6,900 136 * Photronics Inc. 15,100 135 * II-VI Inc. 6,900 129 * Kulicke & Soffa Industries Inc. 9,581 117 * Bankrate Inc. 14,756 110 * Net 1 UEPS Technologies Inc. 11,000 110 * Zynga Inc. Class A 43,900 109 * Mellanox Technologies Ltd. 2,200 105 * Cimpress NV 1,100 102 * EchoStar Corp. Class A 2,507 100 * CommVault Systems Inc. 2,200 95 * Alliance Data Systems Corp. 470 92 Convergys Corp. 3,100 77 * Qlik Technologies Inc. 2,600 77 * Synopsys Inc. 1,402 76 * ShoreTel Inc. 11,119 74 * FireEye Inc. 4,416 73 * DHI Group Inc. 11,500 72 Cabot Microelectronics Corp. 1,676 71 * Acxiom Corp. 3,200 70 * Splunk Inc. 1,236 67 * CyberArk Software Ltd. 1,300 63 * Take-Two Interactive Software Inc. 1,500 57 Vishay Intertechnology Inc. 4,400 55 Diebold Inc. 2,100 52 Cognex Corp. 1,200 52 * Sonus Networks Inc. 5,900 51 * Cavium Inc. 1,300 50 EVERTEC Inc. 2,800 44 NVE Corp. 682 40 * Verint Systems Inc. 1,200 40 InterDigital Inc. 710 40 * Amkor Technology Inc. 6,800 39 * Silicon Laboratories Inc. 800 39 * Rudolph Technologies Inc. 2,500 39 * Semtech Corp. 1,600 38 ^ CPI Card Group Inc. 7,400 37 Activision Blizzard Inc. 900 36 * SunEdison Semiconductor Ltd. 6,000 36 * Blucora Inc. 3,300 34 * TechTarget Inc. 4,200 34 Intersil Corp. Class A 2,463 33 * NETGEAR Inc. 700 33 * XO Group Inc. 1,821 32 * FormFactor Inc. 3,360 30 * Zebra Technologies Corp. 600 30 * Intralinks Holdings Inc. 4,300 28 * Trimble Navigation Ltd. 1,091 27 * Zix Corp. 6,866 26 * Rambus Inc. 2,100 25 * Progress Software Corp. 900 25 * Palo Alto Networks Inc. 200 25 Sabre Corp. 900 24 * InvenSense Inc. 3,911 24 Belden Inc. 394 24 * QLogic Corp. 1,600 24 * Fabrinet 600 22 * Web.com Group Inc. 1,100 20 MKS Instruments Inc. 400 17 * United Online Inc. 1,500 16 * NetScout Systems Inc. 700 16 * Orbotech Ltd. 600 15 * Angie's List Inc. 2,300 15 * Lionbridge Technologies Inc. 3,689 15 Plantronics Inc. 300 13 * Yelp Inc. Class A 400 12 * Ultratech Inc. 515 12 * ACI Worldwide Inc. 600 12 * VASCO Data Security International Inc. 700 11 Amphenol Corp. Class A 200 11 * comScore Inc. 479 11 CDK Global Inc. 200 11 * ARRIS International plc 500 10 Daktronics Inc. 1,600 10 * Endurance International Group Holdings Inc. 1,100 10 * Ixia 1,000 10 Western Digital Corp. 200 9 * VeriFone Systems Inc. 500 9 * Entegris Inc. 600 9 * A10 Networks Inc. 1,300 8 * NCR Corp. 300 8 * Veeco Instruments Inc. 500 8 * Brightcove Inc. 900 8 * Carbonite Inc. 778 8 Jabil Circuit Inc. 400 7 * TTM Technologies Inc. 968 7 * Bazaarvoice Inc. 1,700 7 * CommScope Holding Co. Inc. 200 6 * Higher One Holdings Inc. 1,200 6 * SPS Commerce Inc. 100 6 * Kemet Corp. 2,000 6 * OSI Systems Inc. 100 6 Brooks Automation Inc. 500 6 * Alpha & Omega Semiconductor Ltd. 400 6 * Anixter International Inc. 100 5 Comtech Telecommunications Corp. 402 5 * Shutterstock Inc. 100 5 * Celestica Inc. 300 3 * Ciber Inc. 1,744 3 Materials (3.6%) Dow Chemical Co. 509,454 25,325 Sealed Air Corp. 528,134 24,278 LyondellBasell Industries NV Class A 309,676 23,046 Monsanto Co. 211,392 21,860 Air Products & Chemicals Inc. 147,957 21,016 Avery Dennison Corp. 275,063 20,561 Sherwin-Williams Co. 55,590 16,325 International Paper Co. 267,451 11,335 Praxair Inc. 97,910 11,004 Ball Corp. 105,716 7,642 Mosaic Co. 249,510 6,532 PPG Industries Inc. 60,760 6,328 Eastman Chemical Co. 77,571 5,267 Newmont Mining Corp. 114,150 4,466 Vulcan Materials Co. 31,708 3,816 Ecolab Inc. 31,060 3,684 EI du Pont de Nemours & Co. 52,000 3,370 Nucor Corp. 58,300 2,881 Freeport-McMoRan Inc. 200,500 2,234 Graphic Packaging Holding Co. 131,100 1,644 FMC Corp. 31,166 1,443 Celanese Corp. Class A 19,000 1,244 International Flavors & Fragrances Inc. 8,848 1,115 Barrick Gold Corp. 43,300 924 * Owens-Illinois Inc. 36,743 662 WR Grace & Co. 7,500 549 * Crown Holdings Inc. 10,000 507 CF Industries Holdings Inc. 20,800 501 Ferroglobe plc 38,600 332 * Berry Plastics Group Inc. 8,000 311 * Louisiana-Pacific Corp. 12,100 210 Reliance Steel & Aluminum Co. 2,700 208 SunCoke Energy Inc. 25,369 148 Agnico Eagle Mines Ltd. 2,400 128 * Axalta Coating Systems Ltd. 3,500 93 * Boise Cascade Co. 3,500 80 * Constellium NV Class A 13,300 62 * Intrepid Potash Inc. 40,400 58 Valspar Corp. 500 54 * Kinross Gold Corp. 9,100 44 Schweitzer-Mauduit International Inc. 1,200 42 * Century Aluminum Co. 6,400 40 * Ferro Corp. 3,000 40 Mercer International Inc. 4,500 36 * Turquoise Hill Resources Ltd. 9,966 34 Orion Engineered Carbons SA 2,088 33 Materion Corp. 1,099 27 Eldorado Gold Corp. 4,808 22 Silgan Holdings Inc. 400 21 KMG Chemicals Inc. 600 16 PH Glatfelter Co. 640 13 Mesabi Trust 1,015 11 United States Steel Corp. 500 8 * Flotek Industries Inc. 428 6 Steel Dynamics Inc. 200 5 Westlake Chemical Corp. 104 4 Other (0.2%) SPDR S&P rust 49,172 10,303 * Safeway Inc CVR (Casa Ley) Exp. 01/30/2018 75,810 10 * Safeway Inc CVR (PDC) Exp. 01/30/2017 75,810 3 * Rizzoli Corriere Della Sera Mediagroup SPA 2,001 2 * Biosante Pharmaceutical Inc CVR 4,189 — Telecommunication Services (2.7%) AT&T Inc. 2,107,840 91,080 Verizon Communications Inc. 991,662 55,374 CenturyLink Inc. 554,101 16,074 * Level 3 Communications Inc. 112,200 5,777 Frontier Communications Corp. 516,700 2,552 * SBA Communications Corp. Class A 6,500 702 Telephone & Data Systems Inc. 16,500 489 * Zayo Group Holdings Inc. 5,532 155 * Sprint Corp. 20,500 93 * United States Cellular Corp. 1,114 44 * Globalstar Inc. 7,900 10 Inteliquent Inc. 300 6 Utilities (3.5%) American Electric Power Co. Inc. 295,160 20,688 Entergy Corp. 239,970 19,522 FirstEnergy Corp. 549,574 19,186 Ameren Corp. 341,523 18,299 Duke Energy Corp. 188,590 16,179 PPL Corp. 410,750 15,506 NextEra Energy Inc. 111,600 14,553 CenterPoint Energy Inc. 605,323 14,528 Edison International 182,374 14,165 Southern Co. 231,238 12,401 NRG Energy Inc. 817,204 12,250 NiSource Inc. 370,142 9,816 Sempra Energy 84,810 9,670 DTE Energy Co. 64,290 6,372 Dominion Resources Inc. 74,984 5,843 Pinnacle West Capital Corp. 55,856 4,528 PG&E Corp. 63,935 4,087 SCANA Corp. 49,843 3,771 WEC Energy Group Inc. 31,000 2,024 Public Service Enterprise Group Inc. 27,698 1,291 Eversource Energy 14,350 860 Atmos Energy Corp. 4,000 325 National Fuel Gas Co. 4,700 267 Xcel Energy Inc. 5,860 262 Atlantic Power Corp. 99,700 247 AES Corp. 19,500 243 WGL Holdings Inc. 2,820 200 * Dynegy Inc. 9,438 163 New Jersey Resources Corp. 2,900 112 Consolidated Edison Inc. 946 76 Hawaiian Electric Industries Inc. 2,300 75 PNM Resources Inc. 1,800 64 Vectren Corp. 1,200 63 Chesapeake Utilities Corp. 688 46 OGE Energy Corp. 1,300 43 * Calpine Corp. 2,200 32 ONE Gas Inc. 300 20 El Paso Electric Co. 300 14 Spire Inc. 200 14 MDU Resources Group Inc. 400 10 Total Common Stocks (Cost $5,363,092) Coupon Temporary Cash Investments (2.7%)1 Money Market Fund (2.5%) 2,3 Vanguard Market Liquidity Fund 0.538% 163,373,952 163,374 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 4 Federal Home Loan Bank Discount Notes 0.352% 7/6/16 700 700 4,5 Federal Home Loan Bank Discount Notes 0.335% 7/22/16 11,000 10,998 Total Temporary Cash Investments (Cost $175,072) Total Investments (100.2%) (Cost $5,538,164) Other Assets and Liabilities-Net (-0.2%)3 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $5,776,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $5,937,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $6,400,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Growth and Income Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,261,716 2 14 Temporary Cash Investments 163,374 11,698 — Futures Contracts—Assets 1 1,713 — — Futures Contracts—Liabilities 1 (20) — — Total 6,426,783 11,700 14 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Growth and Income Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2016 1,437 150,181 878 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2016, the cost of investment securities for tax purposes was $5,538,171,000. Net unrealized appreciation of investment securities for tax purposes was $898,633,000, consisting of unrealized gains of $1,026,194,000 on securities that had risen in value since their purchase and $127,561,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (99.4%)1 Consumer Discretionary (12.8%) Home Depot Inc. Comcast Corp. Class A Lowe's Cos. Inc. * Amazon.com Inc. Target Corp. Omnicom Group Inc. Marriott International Inc. Class A * Smith & Wesson Holding Corp. Carnival Corp. * Michael Kors Holdings Ltd. ^ Outerwall Inc. Darden Restaurants Inc. ^ Regal Entertainment Group Class A * O'Reilly Automotive Inc. Nordstrom Inc. Lear Corp. * Isle of Capri Casinos Inc. News Corp. Class B Walt Disney Co. * Boyd Gaming Corp. Sturm Ruger & Co. Inc. Cooper Tire & Rubber Co. * Liberty SiriusXM Group Class A * Discovery Communications Inc. Class A * American Axle & Manufacturing Holdings Inc. Children's Place Inc. Visteon Corp. PVH Corp. * Cooper-Standard Holding Inc. DR Horton Inc. ^ World Wrestling Entertainment Inc. Class A Leggett & Platt Inc. NIKE Inc. Class B General Motors Co. Big Lots Inc. Consumer Staples (9.3%) Altria Group Inc. Wal-Mart Stores Inc. Philip Morris International Inc. ConAgra Foods Inc. Tyson Foods Inc. Class A Procter & Gamble Co. Universal Corp. Dean Foods Co. * Herbalife Ltd. Energizer Holdings Inc. JM Smucker Co. PepsiCo Inc. Sysco Corp. Kroger Co. Coca-Cola Co. Ingles Markets Inc. Class A * USANA Health Sciences Inc. SpartanNash Co. ^ Natural Health Trends Corp. Energy (6.6%) Exxon Mobil Corp. Apache Corp. Rowan Cos. plc Class A Valero Energy Corp. ^ Ship Finance International Ltd. Tesoro Corp. ^ Nordic American Tankers Ltd. Noble Corp. plc Chevron Corp. Ensco plc Class A ^ Frontline Ltd. PBF Energy Inc. Class A * Newfield Exploration Co. * EP Energy Corp. Class A DHT Holdings Inc. Transocean Ltd. Diamond Offshore Drilling Inc. Financials (17.4%) JPMorgan Chase & Co. Bank of America Corp. Citigroup Inc. * Berkshire Hathaway Inc. Class B Wells Fargo & Co. Travelers Cos. Inc. Aflac Inc. Discover Financial Services MSCI Inc. Class A American Express Co. Government Properties Income Trust Gaming and Leisure Properties Inc. Ameriprise Financial Inc. Hospitality Properties Trust Prudential Financial Inc. Universal Insurance Holdings Inc. Bank of New York Mellon Corp. * Walker & Dunlop Inc. Lamar Advertising Co. Class A Select Income REIT Assured Guaranty Ltd. DuPont Fabros Technology Inc. Navient Corp. CBL & Associates Properties Inc. SunTrust Banks Inc. Lexington Realty Trust Capital One Financial Corp. Ryman Hospitality Properties Inc. Fifth Third Bancorp Heritage Insurance Holdings Inc. Mack-Cali Realty Corp. WP Carey Inc. Apple Hospitality REIT Inc. Digital Realty Trust Inc. Nasdaq Inc. Nelnet Inc. Class A WP Glimcher Inc. Regions Financial Corp. Great Western Bancorp Inc. VEREIT Inc. Monmouth Real Estate Investment Corp. * INTL. FCStone Inc. Outfront Media Inc. Communications Sales & Leasing Inc. Care Capital Properties Inc. * Flagstar Bancorp Inc. CoreSite Realty Corp. NorthStar Realty Finance Corp. Health Care (14.1%) Johnson & Johnson Bristol-Myers Squibb Co. Amgen Inc. Eli Lilly & Co. Pfizer Inc. * Express Scripts Holding Co. Aetna Inc. Merck & Co. Inc. Baxter International Inc. Anthem Inc. * HCA Holdings Inc. AmerisourceBergen Corp. Class A Gilead Sciences Inc. * Charles River Laboratories International Inc. * PRA Health Sciences Inc. * INC Research Holdings Inc. Class A * WellCare Health Plans Inc. UnitedHealth Group Inc. * Hologic Inc. Cardinal Health Inc. * Quintiles Transnational Holdings Inc. Cigna Corp. McKesson Corp. * Amedisys Inc. * Prestige Brands Holdings Inc. Medtronic plc Bruker Corp. * Infinity Pharmaceuticals Inc. Industrials (10.5%) General Electric Co. Boeing Co. Huntington Ingalls Industries Inc. BWX Technologies Inc. Masco Corp. Global Brass & Copper Holdings Inc. * Spirit AeroSystems Holdings Inc. Class A * Wabash National Corp. * Hawaiian Holdings Inc. L-3 Communications Holdings Inc. Owens Corning Ennis Inc. * JetBlue Airways Corp. Delta Air Lines Inc. Briggs & Stratton Corp. SkyWest Inc. Southwest Airlines Co. Alaska Air Group Inc. Comfort Systems USA Inc. Quad/Graphics Inc. Herman Miller Inc. * Quanta Services Inc. * ACCO Brands Corp. Insteel Industries Inc. Waste Management Inc. RR Donnelley & Sons Co. Northrop Grumman Corp. General Cable Corp. Insperity Inc. Information Technology (19.1%) Apple Inc. Microsoft Corp. * Alphabet Inc. Class A * Facebook Inc. Class A * Alphabet Inc. Class C Accenture plc Class A HP Inc. * Advanced Micro Devices Inc. Computer Sciences Corp. * Manhattan Associates Inc. EarthLink Holdings Corp. NVIDIA Corp. Booz Allen Hamilton Holding Corp. Class A * GoDaddy Inc. Class A * Tech Data Corp. * Sykes Enterprises Inc. CSG Systems International Inc. SYNNEX Corp. * Aspen Technology Inc. CDW Corp. * Cirrus Logic Inc. * Sigma Designs Inc. International Business Machines Corp. Avnet Inc. CSRA Inc. * Extreme Networks Inc. Texas Instruments Inc. Leidos Holdings Inc. * ON Semiconductor Corp. Intel Corp. Visa Inc. Class A * First Data Corp. Class A * Wix.com Ltd. * Cadence Design Systems Inc. Cisco Systems Inc. * Gigamon Inc. * NCR Corp. Intuit Inc. * NeoPhotonics Corp. Oracle Corp. DST Systems Inc. * Teradata Corp. Materials (3.3%) Dow Chemical Co. LyondellBasell Industries NV Class A *,^ Trinseo SA Commercial Metals Co. Steel Dynamics Inc. Avery Dennison Corp. International Paper Co. AEP Industries Inc. * AK Steel Holding Corp. * Ryerson Holding Corp. Cabot Corp. Telecommunication Services (2.6%) Verizon Communications Inc. AT&T Inc. CenturyLink Inc. * Cincinnati Bell Inc. Utilities (3.7%) Edison International Entergy Corp. PPL Corp. FirstEnergy Corp. CenterPoint Energy Inc. NRG Energy Inc. Duke Energy Corp. UGI Corp. NiSource Inc. AES Corp. MDU Resources Group Inc. Total Common Stocks (Cost $475,200) Coupon Temporary Cash Investments (1.9%)1 Money Market Fund (1.9%) 2,3 Vanguard Market Liquidity Fund 0.538% 10,241,307 10,241 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.400% 9/16/16 200 200 Total Temporary Cash Investments (Cost $10,441) Total Investments (101.3%) (Cost $485,641) Other Assets and Liabilities-Net (-1.3%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $6,728,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $7,055,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2016, based on the inputs used to value them: Investments Level 1) Level 2) Level 3) Structured Broad Market Fund ($000) ($000) ($000) Common Stocks 552,211 — — Temporary Cash Investments 10,241 200 — Futures Contracts—Assets 1 33 — — Total 562,485 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2016 28 2,926 21 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2016, the cost of investment securities for tax purposes was $485,760,000. Net unrealized appreciation of investment securities for tax purposes was $76,892,000, consisting of unrealized gains of $94,007,000 on securities that had risen in value since their purchase and $17,115,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (12.3%) * Amazon.com Inc. Lowe's Cos. Inc. Target Corp. * O'Reilly Automotive Inc. Omnicom Group Inc. Leggett & Platt Inc. Marriott International Inc. Class A * Michael Kors Holdings Ltd. Darden Restaurants Inc. Best Buy Co. Inc. Carnival Corp. Nordstrom Inc. * Urban Outfitters Inc. * Discovery Communications Inc. Class A Home Depot Inc. Ford Motor Co. Goodyear Tire & Rubber Co. CBS Corp. Class B TEGNA Inc. Interpublic Group of Cos. Inc. Comcast Corp. Class A PVH Corp. Walt Disney Co. Foot Locker Inc. McDonald's Corp. L Brands Inc. 20 Consumer Staples (10.6%) Wal-Mart Stores Inc. Altria Group Inc. General Mills Inc. Procter & Gamble Co. Kimberly-Clark Corp. ConAgra Foods Inc. Tyson Foods Inc. Class A Clorox Co. Dr Pepper Snapple Group Inc. Campbell Soup Co. Kroger Co. Sysco Corp. Hershey Co. Coca-Cola Co. PepsiCo Inc. Philip Morris International Inc. Colgate-Palmolive Co. CVS Health Corp. JM Smucker Co. Energy (7.2%) Exxon Mobil Corp. Apache Corp. Transocean Ltd. Valero Energy Corp. Chevron Corp. * Newfield Exploration Co. Tesoro Corp. Diamond Offshore Drilling Inc. * Southwestern Energy Co. Devon Energy Corp. Ensco plc Class A Noble Corp. plc Schlumberger Ltd. Financials (15.7%) JPMorgan Chase & Co. Citigroup Inc. * Berkshire Hathaway Inc. Class B Travelers Cos. Inc. Bank of New York Mellon Corp. Crown Castle International Corp. Wells Fargo & Co. Aflac Inc. Prudential Financial Inc. Capital One Financial Corp. Macerich Co. Discover Financial Services Host Hotels & Resorts Inc. Fifth Third Bancorp Prologis Inc. Regions Financial Corp. Ameriprise Financial Inc. Bank of America Corp. Nasdaq Inc. Navient Corp. Unum Group SunTrust Banks Inc. Kimco Realty Corp. Public Storage HCP Inc. * E*TRADE Financial Corp. Realty Income Corp. Iron Mountain Inc. Assurant Inc. 56 Health Care (14.8%) Johnson & Johnson Bristol-Myers Squibb Co. Gilead Sciences Inc. Amgen Inc. Eli Lilly & Co. * Express Scripts Holding Co. Baxter International Inc. Anthem Inc. * HCA Holdings Inc. Pfizer Inc. AmerisourceBergen Corp. Class A Agilent Technologies Inc. * Hologic Inc. Zoetis Inc. PerkinElmer Inc. McKesson Corp. CR Bard Inc. Merck & Co. Inc. Aetna Inc. UnitedHealth Group Inc. Thermo Fisher Scientific Inc. Medtronic plc * Biogen Inc. AbbVie Inc. Industrials (10.1%) General Electric Co. Northrop Grumman Corp. General Dynamics Corp. Delta Air Lines Inc. Southwest Airlines Co. L-3 Communications Holdings Inc. Cintas Corp. Masco Corp. * Quanta Services Inc. * United Rentals Inc. Boeing Co. Alaska Air Group Inc. Stanley Black & Decker Inc. Rockwell Automation Inc. * United Continental Holdings Inc. Waste Management Inc. Pitney Bowes Inc. * Jacobs Engineering Group Inc. 3M Co. Information Technology (19.7%) Apple Inc. Microsoft Corp. * Alphabet Inc. Class A * Facebook Inc. Class A Accenture plc Class A Intuit Inc. * Fiserv Inc. NVIDIA Corp. * Electronic Arts Inc. * Alphabet Inc. Class C Applied Materials Inc. HP Inc. Texas Instruments Inc. Lam Research Corp. Western Union Co. * Citrix Systems Inc. * F5 Networks Inc. Xerox Corp. Motorola Solutions Inc. 44,502 2,936 * Teradata Corp. 110,160 2,762 CSRA Inc. 116,210 2,723 Hewlett Packard Enterprise Co. 144,870 2,647 Computer Sciences Corp. 50,400 2,502 Total System Services Inc. 46,329 2,461 Intel Corp. 51,768 1,698 Visa Inc. Class A 21,712 1,610 Cisco Systems Inc. 47,878 1,374 International Business Machines Corp. 7,112 1,079 Oracle Corp. 23,888 978 Juniper Networks Inc. 26,125 588 Global Payments Inc. 6,330 452 Seagate Technology plc 3,201 78 Materials (2.7%) Dow Chemical Co. 90,421 4,495 LyondellBasell Industries NV Class A 44,829 3,336 International Paper Co. 76,334 3,235 Avery Dennison Corp. 42,271 3,160 Sherwin-Williams Co. 1,115 327 Sealed Air Corp. 4,995 230 Eastman Chemical Co. 2,091 142 Telecommunication Services (2.9%) Verizon Communications Inc. 133,662 7,464 AT&T Inc. 117,056 5,058 CenturyLink Inc. 116,765 3,387 Utilities (3.6%) Edison International 47,661 3,702 PPL Corp. 95,824 3,617 Entergy Corp. 41,720 3,394 FirstEnergy Corp. 96,528 3,370 NRG Energy Inc. 205,469 3,080 NiSource Inc. 112,429 2,981 Total Common Stocks (Cost $463,223) Coupon Temporary Cash Investments (0.3%)1 Money Market Fund (0.3%) 2 Vanguard Market Liquidity Fund 0.538 % 1,361,742 1,362 Face Maturity Amount Date ($ U.S. Government and Agency Obligations (0.0%) 3,4 Federal Home Loan Bank Discount Notes 0.511 % 10/12/16 100 100 3,4 Federal Home Loan Bank Discount Notes 0.471 % 10/19/16 100 100 Total Temporary Cash Investments (Cost $1,562) Total Investments (99.9%) (Cost $464,785) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 548,977 — — Temporary Cash Investments 1,362 200 — Futures Contracts—Assets 1 21 — — Total 550,360 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an Structured Large-Cap Equity Fund exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2016 18 1,881 24 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2016, the cost of investment securities for tax purposes was $464,785,000. Net unrealized appreciation of investment securities for tax purposes was $85,754,000, consisting of unrealized gains of $101,160,000 on securities that had risen in value since their purchase and $15,406,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2016 VANGUARD QUANTITATIVE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 17, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
